Citation Nr: 0210605	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability claimed to 
be manifested by abnormal liver function tests.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim of 
entitlement to service connection for abnormal liver function 
tests and a claim of entitlement to service connection for a 
neurological disability claimed to be manifested by 
"intention" (essential) tremors.

The veteran testified at a Travel Board Hearing that was held 
by the undersigned in North Little Rock, Arkansas, in March 
2000.  The Board denied the appeal in a May 2000 decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The Court issued an 
Order in January 2001, vacating the Board decision and 
remanding the matter for review and re-adjudication pursuant 
to the provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA), which was enacted during the pendency of 
this appeal and is currently codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The Board then 
remanded the case in August 2001, for compliance with the 
Court's instructions, and to have the veteran re-examined.  
The development was performed by the RO, which thereafter 
granted service connection for essential tremors, and 
continued the denial of the claim for service connection for 
abnormal liver function tests, which remains on appeal.  The 
case has now been returned to the Board for appellate review 
of the remaining issue.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.   The veteran's abnormal liver test results, which were 
initially noted more than 20 years after service, do not 
constitute, in and of themselves, a disability foe VA 
compensation purposes.

 3.   There is no evidence in the record showing the 
manifestation of a liver disability at any point in time, and 
it is not shown that the claimed, but never diagnosed liver 
disability, was incurred in or aggravated by service.


CONCLUSION OF LAW

Entitlement to service connection for a disability claimed to 
be manifested by abnormal liver function tests is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the veteran's service medical records reveals no 
evidence of abnormal liver function tests or any liver-
related disease or disability at any time, including at the 
time of the veteran's medical examination for separation 
purposes in July 1967, at which time the veteran denied ever 
having had, or currently having, stomach, liver, or 
intestinal trouble, and he had an essentially negative 
physical examination.

The veteran filed his claim for service connection for a 
"liver disorder" in January 1998, when more than 20 years 
had elapsed since his discharge from active military service.  
His representative at the time had already submitted, back in 
October 1997, copies of private medical records reflecting a 
February 1996 notation to the effect that the veteran had 
"elevation of his liver enzymes today" and that, since he 
was not a drinker, "I suspect he may have had a hepatitis 
exposure in the distant past;" and a February 1997 medical 
record revealing that, during the veteran's annual physical 
examination, the veteran had expressed concern about his 
"history of abnormal liver function," which the examiner 
said he was monitoring closely.

According to a private medical record dated in February 1998, 
the veteran had a non-specific inflammation of the liver 
enzymes, which had been "documented ... in the past."  The 
only assessment was listed as hypercholesterolemia.

In the May 1998 rating decision on appeal, the RO denied the 
veteran's claim for service connection for abnormal liver 
function tests, after finding that a liver disease or 
disability was not shown by the record and that service 
medical records were negative for complaints, treatment, or a 
diagnosis of a liver disorder.

On VA medical examination in July 1998, it was noted that, 
during a routine physical examination five or six years 
earlier, the veteran had been found to have elevated liver 
enzymes.  The veteran did not drink alcohol, did not have a 
history of hepatitis or heart disease, did not have a history 
of jaundice, and was really not having abdominal complaints, 
other than an occasional bout of heartburn.  He denied 
diarrhea, constipation, or weight changes, and said that he 
was not on any medication for a liver disorder.  The examiner 
noted that the abdomen was soft and nontender, the liver was 
not enlarged, bowel sounds were normal, and that appropriate 
liver function tests would be done.  The impression, 
presumably listed after the conduction of the liver function 
tests, was elevated liver enzymes, without hepatitis.

At the March 2000 Travel Board Hearing, the veteran in 
essence restated his contentions of record to the effect that 
he believed that his abnormal liver function test results 
warranted service connection, and reported that his private 
physician had noted his elevated liver enzymes levels and had 
run tests for hepatitis, which was ruled out, and that a 
"Dr. Stevens" has subscribed an opinion sometime in the 
Summer of 1997 regarding the etiology of his liver 
abnormalities.  The Board notes that, in an August 1997 
opinion, a clinical psychologist by the name of Dr. Douglas 
A. Stevens said the following:

[The veteran] does not drink yet 
something is wrong with his liver.  He 
drank heavily during the first two years 
after service but his liver damage is 
more in line with Agent Orange exposure.

At the March 2000 Travel Board Hearing, the veteran also said 
that he had not had "a full [VA medical] evaluation ... 
lately," other than "some blood work done."

In its August 2001 remand, the Board instructed the RO to 
request from the veteran information regarding any additional 
medical evidence not yet of record, advise the veteran 
regarding the enactment of the VCAA, and requested A re-
examination of the veteran, in order to obtain a medical 
opinion regarding existence or not of the claimed disability 
and its most likely etiology.

By letter dated in November 2001, the RO informed the veteran 
of the enactment of the VCAA and advised him of VA's re-
defined duties to assist and notify claimants, and of the 
specific steps that he needed to take in order to submit a 
complete application for VA benefits.  In that letter, the 
veteran was also advised that his representative was no 
longer authorized to represent claimants before VA and that 
the veteran therefore had a right to continue his appeal 
without representation or select a new representative.  He 
was given a toll-free number and advised to call the VA if he 
had any questions or needed further assistance.  The veteran 
has not contacted VA to submit additional evidence or 
argument, or to indicate that he wishes to select a new 
representative.  He remains, therefore, unrepresented.

Pursuant to the instructions in the Board remand of August 
2001, the veteran underwent a VA liver, gall bladder, and 
pancreas medical examination in March 2002.  According to the 
report of this examination, the veteran said that he served 
on active duty from 1965 to 1967 and that he had had no 
hepatitis nor was told of abnormal liver function levels 
during that period of time but that, approximately 15 to 20 
years ago, or in the early 1980's, he was noted to have mild 
elevation of his liver enzymes by his family physician, who 
had followed him since that time.  On reviewing the veteran's 
claims folder, the examiner noted that he had mildly elevated 
liver enzymes in 1996 on several occasions, that his test for 
hepatitis had been negative, and that the veteran had drunk 
alcohol fairly heavily from 1966 to 1969 but that he had not 
done so since that time.  The veteran had not been on any 
medications that would cause his liver function studies to be 
abnormal.  He was on Lipitor currently and was on Statin 
before that, but this was started many years after his first 
liver enzymes were noted to be elevated and they had not got 
worse on Statins.  Currently, the veteran also took Toprol XL 
for hypertension and was not having any symptoms of liver 
disease.

On physical examination, the above report reveals that the 
veteran's abdomen was obese, that no ascites were present, 
that the liver and spleen were not enlarged, and that there 
were no masses or tenderness.  The diagnosis and comment were 
listed as follows:

DIAGNOSIS:  Abnormal liver function 
studies of undetermined etiology.

COMMENT:  This [veteran] had mild 
elevation of his liver enzymes since 
[the] early 1980s.  He was in service 
from 1965 to 1967.  He had no liver 
biopsy.  He has not been treated for 
abnormal liver function studies.  Test 
for hepatitis had been negative.  
Diagnosis has not been forthcoming.  His 
alcohol intake was only for [a] three-
year period and he said none since 1969.  
In my opinion, his current mild 
abnormalities of his liver function 
studies manifested by mild elevation of 
his liver enzymes are not related to the 
period of time that he was in service 
from 1965 to 1967.

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the above mentioned VCAA, Pub. L. No. 106-475, 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is therefore applicable to the claim on 
appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

It is the Board's finding that VA has fulfilled its re-
defined notice and duty to assist requirements as it pertains 
to the veteran's claim for service connection for abnormal 
liver function tests.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); and 
the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, the record shows that, throughout 
the pendency of this appeal, the RO has kept the veteran 
informed of its actions to develop the record, of the need 
for him to submit specific types of competent evidence that 
will substantiate his claim for service connection for 
abnormal liver function tests, of his duty to report for 
scheduled medical examinations, and of the specific reasons 
for denying his claim.  The veteran has been examined by VA 
twice, in July 1998 and March 2002, and he has been given an 
opportunity to offer testimony in support of his appeal, 
which he did at the March 2000 Travel Board Hearing.  The 
veteran has not identified any additional evidence pertinent 
to his claim that has yet to be secured.  As noted above, he 
has been provided with a toll free number to call VA, but has 
failed to do so.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Legal analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Under current VA law and regulations, veterans who served in 
the Republic of Vietnam during the Vietnam era, like the 
veteran in this case, are presumed to have had exposure to 
Agent Orange, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(f) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  VA law and 
regulation provides for the presumptive service connection of 
certain diseases deemed for VA purposes as herbicide-related, 
if they are shown to be manifested to a certain minimal 
degree, and within specific timeframes.  These diseases are 
the following:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(6)(ii), 3.309(e) (2001).

The veteran in this case is a Vietnam War veteran, but he 
clearly is not claiming nor has shown to have one of the 
diseases that could be presumptively associated by VA with 
Agent Orange exposure.  Therefore, no further consideration 
of this aspect of his claim is warranted.

As discussed above, there were no findings of abnormal liver 
function tests, or a liver disorder or disability, made 
during service, and the earliest competent evidence in the 
record showing abnormal liver function test results was 
produced more than 20 years after service.  More importantly, 
the abnormal results notwithstanding, an actual disability 
has not been shown to be currently manifested, or to ever 
have been manifested, for that matter, and the VA physician 
who opined in March 2002 regarding the etiology of the 
abnormal liver function test results said that, in his 
opinion, these current mild abnormalities are not related to 
the veteran's two-year period of service in the mid/late 
1960's.  In short, the veteran has had abnormal liver test 
results, which clearly are only a symptom and do not 
constitute, in and of themselves, a "disability," there is 
no evidence in the record showing the manifestation of a 
liver disability at any point in time, and it is not shown 
that the claimed, but never diagnosed liver disability, was 
incurred in or was aggravated by service.

In view of the above findings, the Board concludes that 
entitlement to service connection for abnormal liver function 
tests is not warranted.  The claim has failed, and it must be 
denied.



ORDER

Entitlement to service connection for a disability claimed to 
be manifested by abnormal liver function tests is denied.



		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

